Hall, Judge,
For all items above three years, the act of limitation bars the plaintiff, unless the defendant has made soma promise to pay within the three years. Keeping an account against the plaintiff, and charging him with items within three: years, admits a current account, and amounts to a promise to pay the balance ; and so takes it out of the act. The defendant in the present instance has produced no such account, but he has claimed a credit arising within three years ; and that is equivalents! the jury chuse to consider it so, to keeping an account s.gainst the plaintiff; and then the act will not bar any part of She plaintiff’s account.
Verdict accordingly.